           Case 4:18-cv-00342-KGB Document 102 Filed 01/02/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


DONNA CAVE, JUDITH LANSKY,
PAT PIAZZA and SUSAN RUSSELL                                                    PLANITIFFS

ANNE ORSI, AMERICAN HUMANIST                                 CONSOLIDATED PLAINTIFFS
ASSOCIATION. FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ. GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER and WALTER RIDDICK
THE SATANIC TEMPLE, DOUG MISICKO
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS                                                                      INTERVENORS

vs.                            Case Number: 4:18-CV-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his Official Capacity                                              DEFENDANT


              JOINT MOTION TO MOVE CASE TO NON-JURY DOCKET

      For their motion to move this case to a non-jury docket setting, all parties state:

1. This case has been set on a jury-trial docket. But now all claims for monetary

damages have been dropped in amended complaints, leaving only claims for

declaratory and injunctive relief.

2. The scheduling order should now be amended to set this case on a non-jury docket,

as no claims for a jury trial remain in this case.

3. As a precautionary matter, Defendant reserves his right to a jury trial on any issue so

triable.
        Case 4:18-cv-00342-KGB Document 102 Filed 01/02/20 Page 2 of 4



   Wherefore, all parties move that the scheduling order in this case be amended to set

this case for trial on a non-jury docket setting.

                                                    Respectfully submitted,

                                                    LAVEY AND BURNETT
                                                    By: John L. Burnett
                                                    John L. Burnett (Ark Bar No. 77021)
                                                    904 West 2nd Street
                                                    Little Rock, AR 72201
                                                    Telephone: (501) 376-2269
                                                    Facsimile: (501) 372-1134
                                                    E-mail: jburnett@laveyandburnett.com
                                                    On behalf of the Arkansas Civil
                                                     Liberties Union Foundation

                                                    GREEN & GILLISPIE
                                                    By: Joshua D. Gillispie
                                                    Joshua D. Gillispie (Ark No.2010131)
                                                    1 Riverfront Place, Suite 605
                                                    North Little Rock, AR 72114
                                                    Telephone: (501) 244-0700
                                                    Facsimile: (501) 244-2020
                                                    E-mail: josh@greenandgillispie.com
                                                    On behalf of the Arkansas Civil
                                                     Liberties Union Foundation

                                                    RODEY, DICKASON, SLOAN, AKIN
                                                    & ROBB, P.A.
                                                    By: Andrew G. Schultz
                                                    Andrew G. Schultz*
                                                    Melanie B. Stambaugh*
                                                    P.O. Box 1888
                                                    Albuquerque, NM 87103-1888
                                                    Telephone: (505) 765-5900
                                                    Facsimile: (505) 768-7395
                                                    E-mail: aschultz@rodey.com
                                                    mstambaugh@rodey.com
                                                    On behalf of the Arkansas Civil
                                                      Liberties Union Foundation
                                                    * admitted pro hac vice

                                                     Attorneys for Plaintiffs DonnaCave,
                                                    Judith Lansky, Pat Piazza and Susan
                                                    Russell
Case 4:18-cv-00342-KGB Document 102 Filed 01/02/20 Page 3 of 4



                                   Baker Schulze Murphy and Patterson
                                   2311 Biscayne Drive
                                   Suite 300
                                   Little Rock, AR 72227
                                   Telephone: (501) 537-1000
                                   Facsimile: (501) 537-1001
                                   www.bsmp.law

                                    J.G. “Gerry” Schulze
                                    J.G. “Gerry Schulze
                                   Ark. Bar No. 83156
                                   gschulze@bsmp.law

                                   Attorney for Consolidated Plainitffs

                                   KEZHAYA LAW PLC
                                   By: Matthew A. Kezhaya
                                   Matthew A. Kezhaya
                                   1202 NE McClain Road
                                   Bentonville, AR 72712
                                   Telephone: (479) 431-6112
                                   Facsimile: (479) 282-2892
                                   E-mail: matt@kezhaya.law

                                   Attorneys for Intervenors The Satanic
                                   Temple, Doug Misicko, aka "Lucien
                                   Greaves" and Erika Robbins


                                   LESLIE RUTLEDGE
                                   Attorney General


                                   Nicholas J. Bronni (2016097)
                                   Solicitor General of Arkansas
                                   Michael A. Cantrell* (2012287)
                                   Dylan L. Jacobs (2016167)
                                   Assistant Solicitors General
                                   OFFICE OF THE ARKANSAS
                                     ATTORNEY GENERAL
                                   323 Center Street, Suite 200
                                   Little Rock, AR 72201
                                   Ph: (501) 682-2007
                                   Fax: (501) 682-2591
                                   Email: Michael.Cantrell@
                                          ArkansasAG.gov
Case 4:18-cv-00342-KGB Document 102 Filed 01/02/20 Page 4 of 4



                                       *Counsel of Record

                                   Gary L. Sullivan, Ark. Bar No. 92051
                                   Managing Attorney
                                   Arkansas Secretary of State’s Office
                                   Suite 256- State Capitol
                                   500 Woodlane Avenue
                                   Little Rock, AR 72201
                                   PH: (501) 682-3401
                                   Fax: (501) 682-1213
                                   Email:gary.sullivan@
                                           sos.arkansas.gov


                                   Hiram Sasser
                                   Michael Berry
                                   Lea Patterson
                                   FIRST LIBERTY INSTITUTE
                                   2001 West Plano Parkway,
                                     Suite 1600
                                   Plano, TX 75075
                                   Tel: (972) 941-6162
                                   Fax: (972) 423-6162
                                   hsasser@firstliberty.org
                                   mberry@firstliberty.org
                                   lepatterson@firstliberty.org

                                   Attorneys for Secretary of State John
                                     Thurston
